UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.
                                                 No. 02-4280
CARLOS ALBERTO RODRIGUEZ-
ALVAREZ,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                            (CR-01-198)

                       Submitted: July 24, 2002

                       Decided: August 6, 2002

           Before WIDENER and KING, Circuit Judges,
                HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, Eric D. Placke, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Anna Mills Wagoner, United States Attorney, Steven H. Levin, Assis-
tant United States Attorney, Greensboro, North Carolina, for Appel-
lee.
2               UNITED STATES v. RODRIGUEZ-ALVAREZ
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Following a jury trial, Carlos Alberto Rodriguez-Alvarez was con-
victed on one count of possession with intent to distribute 461.6 kilo-
grams of a mixture or substance containing marijuana, in violation of
21 U.S.C. § 841(a)(1) & (b)(1)(B) (2000). Rodriguez-Alvarez
appeals, contending that the evidence was insufficient to support his
conviction. Finding no merit to his claim, we affirm.

   On September 8, 2000, a North Carolina Division of Motor Vehi-
cles Enforcement officer stopped the tractor trailer Rodriguez-Alvarez
was driving to conduct a safety inspection. The trailer was locked and
sealed, and after initially denying that he had a key, Rodriguez-
Alvarez eventually gave the key to the officer who opened the trailer
and discovered a shipment of limes, along with a large quantity of
marijuana. The government presented evidence at trial contradicting
Rodriguez-Alvarez’s claims that he was asleep when the trailer was
loaded and that the produce company loaded the trailer, and locked
and sealed it. Specifically, two witnesses testified that Rodriguez-
Alvarez was present when the trailer was loaded and made specific
requests about the manner in which the cargo was loaded, including
accepting a smaller load than the order indicated. Furthermore, the
witnesses stated that the produce company did not lock and seal trail-
ers and that Rodriguez-Alvarez inquired about seals and also speci-
fied that he wanted the cargo destined for Philadelphia placed in the
front of the trailer and the cargo destined for New York in the back
of the trailer, even though the shipment was heading north from
Texas. The jury found Rodriguez-Alvarez guilty.

   On appeal, Rodriguez-Alvarez claims that the evidence was insuf-
ficient to support his conviction. To prove possession with intent to
distribute marijuana, the government must show that the defendant
knowingly possessed the illegal substance with intent to distribute it.
                UNITED STATES v. RODRIGUEZ-ALVAREZ                   3
United States v. Randall, 171 F.3d 195, 209 (4th Cir. 1999). In this
appeal, Rodriguez-Alvarez does not dispute that he possessed the
marijuana, nor does he contest the drug quantity. However, he con-
tends that the evidence was insufficient to show that he knew that he
possessed marijuana or that he intended to distribute the drugs.

   Evidence presented at trial contradicted Rodriguez-Alvarez’s
claims that he was asleep when the limes were loaded and that the
produce company that loaded the limes sealed the trailer. Moreover,
witnesses testified that Rodriguez-Alvarez accepted a smaller load
than ordered and directed that the cargo be loaded in an unusual man-
ner. Viewing the evidence in the light most favorable to the govern-
ment, we find sufficient evidence to support the jury’s conclusion that
Rodriguez-Alvarez knowingly possessed the marijuana and intended
to distribute it. Glasser v. United States, 315 U.S. 60, 80 (1942); see
also United States v. Burgos, 94 F.3d 849, 873 (4th Cir. 1996) (intent
to distribute may be inferred from quantity greater than amount for
personal consumption). We therefore affirm Rodriguez-Alvarez’s
conviction. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                          AFFIRMED